Title: From George Washington to Benjamin Franklin, 20 December 1780
From: Washington, George
To: Franklin, Benjamin


                        
                            Sir,
                            New Windsor 20th Decr 1780
                        
                        A few days since—by the Chevr De Chatteleaux I had the honor to receive your favor of the 19th of March
                            introductory of him, and thank you for bringing me acquainted with a Gentleman of his merit, knowledge, and agreeable
                            manners. I spent several days very happily with him at our Camp near the Great Falls of Passaic in New Jersey before the
                            Army removed to its places of Cantonment the principle of which is at West point in the vicinity of this Village where I
                            make my Quarters.
                        Disappointed of the second division of the French Troops—but more especially in the expected Naval
                            Superiority which was the pivet upon which every thing turned, we have been compelled to make an inactive campaign after a
                            flattering prospect at the opening of it, and vigorous struggles to make it a decisive one on our part. Latterly, we have
                            been obliged to become spectators of a succession of detachments from the Army at New York in aid of Lord Cornwallis,
                            while our Naval weakness and the political dissolution of a large part of our Army puts it out of our power to counteract
                            them to the Southward, or take advantage of them here.
                        The Movements of Lord Cornwallis during the last month or two, have been retrograde—what turn the late
                            reinforcements which have been sent to him may give to his affairs—remains to be known—I have reinforced also, principally
                            with Horse, but the length of the March is so much opposed to the measure that every Corps, in a greater or lesser degree
                            is ruined that encounters it.
                        I am happy however in assuring you that a better disposition never prevailed in the Legislatures of the
                            several States than does at this time. The folly of temporary expedients are seen into & exploded—and vigorous
                            efforts will be used to obtain a permanent Army & carry on the War systematically if the obstinacy of Great
                            Britain should compel us to continue it. We want nothing but the aid of a Loan to enable us to put our Finance into a
                            tolerable train. The Country does not want Resources—but we the means of drawing them forth.
                        It is unnecessary for me to go into a more detail acct of our Affairs as you are doubtless officially advised
                            of every material occurrence. I shall therefore only add my compliments to Mr Adams—and the strongest assurances of being
                            With the greatest Esteem & respect—Dr Sir Yr most Obt & H: Ser.
                        
                            Go: Washington
                        
                    